Citation Nr: 1627310	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a psychiatric disorder associated with residuals of a head injury/traumatic brain injury (TBI).

2.  Entitlement to a rating in excess of 10 percent for a headache disorder associated with residuals of a head injury/TBI.

3.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to April 1975.  Records show he served in Thailand from July 1973 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in March 2013 and April 2014.

The Board notes that the issue of entitlement to service connection for type II diabetes mellitus has also been perfected for appellate review and is presently awaiting a video conference hearing.  A VA docket number has not been assigned to that appeal nor has the matter been merged with the present appeal.  No further action is required at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected psychiatric and headache disabilities have increased in severity and that he is unemployable as a result of these and his other service connected disabilities.  The Board notes that pertinent evidence was received by VA without waiver of AOJ consideration after an October 2014 supplemental statement of the case.  It is also significant to note that there was no indication that pertinent VA disability benefit questionnaires associated with examinations in May 2014 were considered at that time.  Subsequently obtained evidence includes a headache log provided by the Veteran in February 2015 and VA disability benefit questionnaires associated with examinations in January 2016.  

The Board also notes that the evidence of record includes private medical opinions, VA examination reports, and VA disability benefit questionnaires with conflicting diagnoses, etiology opinions, and degree of impairment that cannot be reconciled.  It is significant to note that recent medical reports include conflicting opinions as to the extent of the head trauma incurred during active service and the frequency and type of manifest headaches.  A January 2016 VA disability benefit questionnaire also included an opinion that the Veteran was totally disabled due to his psychiatric disorder, but attributed the impairment to diagnoses of bipolar disorder and posttraumatic stress disorder (PTSD) for which service connection is not established.  In light of the conflicting evidence as to the degree of occupational impairment due to the Veteran's service-connected disabilities over the course of this appeal, additional development is also required for an adequate TDIU determination.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran should be afforded additional VA examinations.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

2.  Schedule the Veteran for appropriate VA neurology, TBI, and/or psychiatric examinations for the following opinions: 

a) Assess the current nature and severity of his service-connected "residuals of a head injury manifested by chronic headaches."   The frequency of the Veteran's headache disorder should be discussed as well as whether his headaches are prostrating or cause severe economic inadaptability.  To the extent possible, symptoms attributable to the service-connected disabilities must be distinguished from any symptoms attributable solely to any manifest nonservice-connected disabilities.

b) The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected  "mental disorder not otherwise specified associated with residuals of a head injury manifested by chronic headaches.". The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his service connected mental disorder. The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the DSM and explain the significance of the score.  To the extent possible, symptoms attributable to the service-connected disabilities must be distinguished from any symptoms attributable solely to any manifest nonservice-connected disabilities.

c) State whether as a result of service-connected disabilities there is or has during the course of this appeal been any period of marked interference with employment or inability to maintain substantially gainful employment consistent with his education and occupation background.

The examiner(s) should summarize the pertinent evidence of record and reconcile any opinions provided with the other medical opinions.  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner(s) feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

